 Case 1:19-dm-00003-CMH Document 26 Filed 03/20/19 Page 1 of 1 PageID# 437




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division



IN RE:                                             Case No. l:19-DM-3


GRAND JURY CASE NO. lO-GJ-3793                     GRAND JURY NO. 18-4




                                       PROPOSED ORDER


        This matter is before the Court on Chelsea Manning's Motion to Unseal. The Government

does not oppose the motion. The Motion to Unseal is GRANTED. The Clerk's Office shall unseal

the following filings:(1)the Motion to Quash filed by Chelsea Manning on March 1,2019,(2)the

Response in Opposition to the Motion to Quash filed by the Government on March 4, 2019,(3)

the transcript ofthe March 5,2019 hearing on the Motion to Quash,(4)the Motion to Unseal filed
by Chelsea Manning on March 4,2019, and(5)the Response to the Motion to Unseal filed by the
Government on March 18, 2019. The Clerk's Office shall not unseal the Declaration of Chelsea

Manning that was submitted as an exhibit to her Motion to Quash. All other sealed filings and
transcripts shall remain under seal until fiirther notice firom the Court.


        IT IS SO ORDERED.




                                               THE HONORABLE CLAUDE M. HILTON
                                               UNITED STATES DISTRICT JUDGE



Date:                2x>,
         Alexandria, Virginia
